DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim 1 has been amended, claims 2, 5 and 10 have been cancelled, and therefore claims 1, 3, 4 and 6-9 are currently under consideration in the application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1, 3, 4 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Hiramoto (US Patent No. 6,814,573).
Regarding claim 1, Hiramoto teaches a working system (see abstract) comprising: four containers or chambers  (4 -10, see figure 3 and column 7, lines 1-16) occupying the floor space of a manufacturing facility (see abstract and column 3, lines 9-15) with each of the respective first, second, third and fourth containers or chambers  having a working zone configured for a respective semiconductor processing step (see figure 7,  abstract, column 1, line 60-column 2, line 20 and column 3, lines 1-16). 

between said first chamber (8) and said third chamber (6).
With respect to each container being manufactured separately and then assembled together, that would have been inherent because most factory physical structure are well known in the art to be built from prefabricated sub structure unit.  Also see MPEP 2112. Even if the claimed system is considered as a product, it is well settled that "[E]ven though product-by-process claims are limited by and defined by the process; determination of patentability is based on the product itself. Also, see MPEP 
2113.
Hiramoto teaches a working system that comprises a workpiece conveyance system in a form of a chain–driven conveyor (32 see figures 1, 3 and 4) arranged for moving workpiece to and from all the chambers 4-10 (see figures 1, 3 and 4, column 4, lines 26-44) but fails to teach a hanging conveyor as claimed. However conveyors for use in heat treatment systems or working system comes in different forms to include a hanging conveyor, chain–driven conveyor, roller–driven conveyor etc. Therefore, motivation to modify conveyance system of Hiramoto without materially affecting the operation of the working system would have been a modification obvious to one of ordinary skill in the art at the time the invention was made. Also, See MPEP 2144.04 

Regarding claim 3, Hiramoto in figure 3, shows a working system in which the first 15chamber (8) and said third chamber (6) are vertically parallel to each other, and said second chamber (10)   and said fourth chamber (4) are vertically parallel to each 
other, by assigning/counting the chamber numbers from the bottom left upwards.  
	Regarding claim 4, Hiramoto in figure 3 shows a first chamber (8) and a third chamber (4) as a pair oriented diagonally opposite to the second chamber (10) and the fourth chamber (4) pair but fails to teach said two pairs being perpendicular each other as claimed. Therefore, Hiramoto only differs from the instant claimed working system by the structural configuration. However, it is well settled that the configuration of the claimed disposable plastic nursing container was a matter of choice, which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant. Also See MPEP 
2144.04. III.B. 
Regarding claim 6, Hiramoto  in figure 3, shows a working system in which the 20 first working zone of said first 25 chamber (8) is a product output zone because it is configured for final treatment of the workpiece by cooling (also see, column 4, lines 1-7 and lines 26-44). 
Regarding claims 7 and 9, Hiramoto teaches a working system in which at least one of the chambers (4 and 6) are provided with heaters (24, see figure 3) and temperature control means that allows for different forms of heat treatment to be performed in said chambers, and though sintering and annealing are not necessarily mentioned; however said processes only constitutes intended use. Therefore, selection 
	Regarding claim 8, Hiramoto in figure 3 shows a working system that comprises an aisle arranged for entering into each one of the fourth treatment chamber (4-10) but does not particularly teach a third working zone of the third container or chamber configured as a vibrating and grinding zone. However, Applicant specification page 5, lines 5-15 states that the configuration and use of each one of the four containers or chambers is designed and/or dictated by the metallurgical process to be practiced in the working system. Therefore, selection to use the heat treatment chamber 3 of Hiramoto for grinding which is a surface finishing process after heat treatment of the workpiece if desired would be obvious and/or within the purview of one of ordinary skill in the art at the time, the invention was made.

Response to Arguments
5.	Applicant's arguments filed 12/21/2020 have been fully considered but they are not persuasive. 
	Applicant argues that the cited references fail to disclose the full combinations of features as now even more clearly recited by the amended claims 1, 3-4 and 6-9; and further recites the limitations of the instant amended claim 1 as not being disclosed by either Hiramoto or Kim. 	In response, it should be pointed out that claim 1 as instantly amended does not particularly include any new patentable distinguishable limitation to overcome the .

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Edenhofer (US 2003/0145907) and Ipsen (US 3,212,765) are also cited in PTO-892.
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ABOAGYE whose telephone number is (571)272-8165.  The examiner can normally be reached on 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


/M.A/Examiner, Art Unit 1733                                                                                                                                                                                                        /SCOTT R KASTLER/Primary Examiner, Art Unit 1733